Citation Nr: 1454771	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  10-10 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office.  In a March 2010 VA Form 9, the Veteran requested a hearing before the Board; he withdrew that request in a December 2014 statement.  In an April 2014 decision, a Decision Review Officer (DRO) granted service connection for PTSD, rated 50 percent, effective December 15, 2010; that decision was not appealed.  


FINDING OF FACT

In April 2014, prior to the promulgation of a decision in the appeal, a DRO granted the Veteran's claim of entitlement to service connection for PTSD.  


CONCLUSION OF LAW

The issue of entitlement to service connection for PTSD is moot.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.200, 20.202 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In August 2007, the Veteran filed a claim of service connection for PTSD, which was denied by the appealed March 2008 rating decision.  The Veteran perfected the appeal, conferring appellate jurisdiction to the Board to review the merits of this claim.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.101, 20.200, 20.202.  While the claim was within the Board's jurisdiction, but prior to the Board promulgating a decision in the appeal, a DRO granted the claim.  The benefit sought on appeal has been granted; there remains no case in controversy.  Consequently, the appeal for entitlement to service connection for PTSD is moot, and the appeal must be dismissed.  38 C.F.R. § 20.202.  



ORDER

The appeal for entitlement to service connection for PTSD is dismissed.  




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


